Alice Robie Resnick, J.,
concurring. I concur in the reversal of the court of appeals. However, I would find that since the parties to this case made the allocation of the federal tax dependency exemption part of their original settlement agreement, which was later incorporated in the initial judgment entry pertaining to support, that order is non-modifiable as to the tax exemption. The parties specifically agreed that “[f]rom the fifth birthday of said child and thereafter, plaintiff [Barbara Singer] shall assume the right to claim the said child as a dependant [sic ] on her income tax and defendant’s right to such claim is thereby terminated.” Nothing could be more clear. Defendant was to have the tax exemption up to the child’s fifth birthday, and thereafter plaintiff was to have the exemption. The tax exemption in no way related to child support. Thus this clause is non-modifiable and consistent with Section 152(e), Title 26, U.S.Code.